Name: Commission Regulation (EC) No 1913/97 of 30 September 1997 amending Regulation (EC) No 1466/95 laying down special detailed rules of application for export refunds on milk and milk products
 Type: Regulation
 Subject Matter: tariff policy;  processed agricultural produce;  agricultural policy;  trade policy
 Date Published: nan

 1 . 10 . 97 EN Official Journal of the European Communities L 268/27 COMMISSION REGULATION (EC) No 1913/97 of 30 September 1997 amending Regulation (EC) No 1466/95 laying down special detailed rules of application for export refunds on milk and milk products  for licences issued in accordance with Articles 6 (3) and 9a,  for other licences issued for products falling within CN code 0406 . 2 . Notwithstanding Article 21 (2) of Regulation (EEC) No 3665/87, the provisions of this paragraph shall apply to licences referred to in the second indent of paragraph 1 where the product does not reach the destination indicated in box 7 of the licence . The refund applicable pursuant to Article 20 (3 ) of Regulation (EEC) No 3665/87 shall be paid where the actual destination is within the same zone . No refund shall be paid where the actual destination is in another zone . 3 . The zones referred to in paragraph 2 shall be as follows : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 1587/96 (2), and in particular Article 17 ( 14) thereof, Whereas Commission Regulation (EC) No 1466/95 (3), as last amended by Regulation (EC) No 1811 /97 (4), lays down special detailed rules of application for export refunds on milk and milk products; whereas the number of applications for export licences for cheese varies ac ­ cording to destinations; whereas special measures should therefore be applied according to the destination in ­ dicated on licence applications and the destination in ­ dicated on the export licence made obligatory for products falling within CN code 0406; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 Article 11 of Regulation (EC) No 1466/95 is hereby replaced by the following: 'Article 11 1 . The country of destination referred to in Article 1 (2) shall be a compulsory destination within the meaning of Article 21 ( 1 ) of Regulation (EEC) No 3665/87:  Zone I : destination codes 053 to 096 in ­ elusive,  Zone II : destination code 400 ,  Zone III : all other destinations codes .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to export licence applications submitted from its entry into force . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 September 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ L 206, 16 . 8 . 1996, p . 21 . ( 3 ) OJ L 144, 28 . 6 . 1995, p . 22. (4 OJ L 257, 20 . 9 . 1997, p . 4 .